Citation Nr: 0723609	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for anxiety with 
depression.

2. Entitlement to service connection for degenerative changes 
of the lumbar spine.

3. Entitlement to service connection for hypertension. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record. 

In January 2007, the veteran submitted additional evidence to 
the Board and he waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. Anxiety with depression was not affirmatively shown to 
have had onset during service; and anxiety with depression, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin.

2. Degenerative changes of the lumbar spine to include 
arthritis were not affirmatively shown to have had onset 
during service, arthritis of the lumbar spine was not 
manifested to a compensable degree within one year from the 
date of separation from service, and degenerative changes of 
the lumbar spine to include arthritis, first diagnosed after 
service beyond the one-year presumptive period for arthritis 
as a chronic disease, is unrelated to an injury, disease, or 
event of service origin.



3. Hypertension was not affirmatively shown to have had onset 
during service, hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service, and hypertension, first diagnosed 
after service beyond the one-year presumptive period for a 
hypertension as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.


CONCLUSIONS OF LAW

1. Anxiety with depression was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2. Degenerative changes of the lumbar spine to include 
arthritis was not incurred in or aggravated by service, and 
arthritis of the lumbar spine as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3. Hypertension was not incurred in or aggravated during 
service, and hypertension as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2005 and March 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims, and the degree of disability assignable.  
 


As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about the provision for 
the effective date of the claims and the degree of disability 
assignable came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claims of 
service connection are denied, no effective date or 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to the effective 
date and the degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As to the duty to provide VA 
examinations, in the absence of findings attributable to 
these disabilities during active duty or for many years 
thereafter, such examinations are not required under 38 
C.F.R. § 3.159(c)(4)(A).  The RO has obtained the service 
medical records and private medical records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that on entrance examination 
the blood pressure readings were 140/100 and 140/76.  On 
separation examination, the blood pressure reading was 
124/74.  The remainder of the service medical records contain 
no complaint, finding, or history of signs or symptoms of 
anxiety with depression, of a low back abnormality, or of 
elevated blood pressure readings. 

After service, private medical records document anxiety and 
depression (March, October, and November 2005).

Private medical records document low back pain or low back 
pain for years (March and November 2000); chronic low back 
pain, spinal stenosis, and sciatica (April and December 2002 
and January 2003); arthritis (September and November 2003); 
chronic low back pain, spinal stenosis, arthritis, and 
degenerative disc disease (March 2005); and chronic low back 
pain, spinal stenosis, and degenerative disc disease (October 
and November 2005). 

Private medical records document elevated blood pressure 
readings (January, September, and November 2003, and March 
2005); and hypertension (October and November 2005). 

In a statement, dated in March 2006, a private physician 
reported that the veteran had a chronic low back disability 
secondary to spinal stenosis and degenerative disc disease.  

Private medical records disclose that in June 2006 the 
veteran had surgery at L3-L4 and L5-S1 because of 
degenerative changes and spinal stenosis.  

In November 2006, the veteran testified that during service 
he worked on a flight line, where he loaded the remains of 
soldiers killed in Vietnam.  The veteran indicated that the 
stress of the job, both physical and emotional, caused him to 
develop a back disability to include degenerative changes of 
the spine, as well as anxiety with depression.  He reported 
that he received treatment for his back disability in 1969.  
The veteran testified that hypertension was due to his back 
disability.  The veteran's wife testified that the veteran 
exhibited back problems since the early 1980s.  

In a statement, dated in January 2007, and after therapy, 
beginning in November 2006, a licensed professional counselor 
reported that a diagnosis of depressive disorder.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension or arthritis, if the disease becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, or the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Anxiety with Depression

On the basis of the service medical records, in the absence 
of any finding of signs or symptoms of anxiety with 
depression, anxiety with depression was not affirmatively 
shown to have had onset during service.  38 U.S.C.A. § 1110, 
1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that anxiety with depression was 
otherwise noted, that is, observed during service, the 
principles of service connection pertaining to chroncity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service anxiety with 
depression was first documented in 2005, 38 years after 
service in 1967.  Although service connection may be 
established for any disease diagnosed after service, when all 
the evidence, including that pertinent to service is 
considered, there is no competent medical evidence that links 
the current anxiety with depression to an injury, disease, or 
event of service origin.  38 C.F.R. § 3.303(d). 

As for statements and testimony of the veteran and his wife 
that anxiety with depression is related to service, the 
veteran and his wife, as laypersons are not competent to 
offer an opinion on a question involving medical causation 
and consequently their statements and testimony do not 
constitute favorable medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable evidence 
that links the current anxiety with depression, initially 
diagnosed after service, to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Degenerative Changes of the Lumbar Spine

On the basis of the service medical records, in the absence 
of any finding of signs or symptoms of a low back injury or 
degenerative changes of the spine, degenerative changes of 
the spine were not affirmatively shown to have had onset 
during service.  38 U.S.C.A. § 1110, 1131; 338 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that a low back injury or degenerative 
changes of the spine were otherwise noted, that is, observed 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).



The record does show that after service chronic low back pain 
was first documented in 2000, spinal stenosis was first 
documented in 2002, arthritis was first documented in 2003, 
and degenerative disc disease was first documented in 2005, 
all more than 30 years after service, and well beyond the 
one-year presumptive period for arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 
3.309.

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, there is 
no competent medical evidence that links the current 
degenerative changes of the lumbar spine to include 
arthritis, first documented after service and beyond the one-
year presumptive period for the manifestation of arthritis as 
a chronic disease, to an injury, disease, or event of service 
origin.  38 C.F.R. § 3.303(d).

As for statements and testimony of the veteran and his wife 
that the current low back disability is related to service, 
the veteran and his wife, as laypersons are not competent to 
offer an opinion on a question involving medical causation 
and consequently their statements and testimony do not 
constitute favorable medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable evidence 
that links the current degenerative changes of the lumbar 
spine, initially diagnosed after service, to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Hypertension

On the basis of the service medical records, in the absence 
of any clinical finding of hypertension or of elevated blood 
pressure readings, hypertension was not affirmatively shown 
to have had onset during service.  38 U.S.C.A. §§ 1110, 1131; 
338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension was otherwise noted, 
that is, observed during service, the principles of service  
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service elevated blood 
pressure readings were first documented in 2003 and 
hypertension was first diagnosed in 2005, in either event, 
more than 30 years after service and well beyond the one-year 
presumptive period for hypertension as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  

Although service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, is considered, there is 
no competent medical evidence that links the current 
hypertension to an injury, disease, or event of service 
origin. 38 C.F.R. § 3.303(d). 

As for the statements of the veteran and his wife, relating 
hypertension to service, where, as here, the determinative 
issue involves a question of medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran and his wife as 
laypersons are not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently the 
statements and testimony do not constitute favorable medical 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).






Because service connection for degenerative changes of the 
lumbar spine to include arthritis has not been established, 
the Board does not reach the question of whether hypertension 
is due to the degenerative changes of the lumbar spine as the 
provisions of 38 C.F.R. § 3.310 apply only to a service-
connected disability, which has not been established, and a 
nonservice-connected disability. 



ORDER

Service connection for anxiety with depression is denied.

Service connection for degenerative changes of the lumbar 
spine to include arthritis is denied.

Service connection for hypertension is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


